Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed (3/29/2022), with respect to the amended claims against the previously applied prior art, have been fully considered and are persuasive.
  
In view of the amendment to the independent claims 1 (apparatus), claim 9 (method) and claim 17 (product) and corresponding arguments, the previous prior art rejection has been withdrawn.  

Based on the arguments, the claims are directed to, as understood, query Tuning, by recommending (Tuning actions), directed to, Physical DB design and Tuning, based on queries and a LOOP process associated with DEEP learning and feedback, associated with, a neural network framework, related to INDEX selection, for the query Workloads.
 
However, upon further consideration, a new ground(s) of rejection is made in view of wherein, the newly applied prior art is deemed focused, on the above combination of claimed associated elements.
	Presently, as understood the claims in view of the details as claimed, is deemed broad, in view of the detail, associated with the Feedback Loop, in accord to claim scope, is limited to workloads but, is merely is applied to index selection for the workloads.

	The newly appointed examiner, welcomes applicant an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, as well as any record clarity. 
	It appears applicant specification (see Fig. 9, Fig. 3, 6B and Fig. 8), comprises potential distinguishable subject matter over the prior art, such as more details directed to, Environmental Conditions vs. descriptions and, triggering Tuning Modes and considerations of, Full, Suspend creation and ALL tuning, is associated with service level agreements, the prior art appears, deficient with respect to these details, is suggested to be considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US 2004/0003004, to Microsoft) in view of Ding et al. (US 2020/0272667, FD 2/21/2019, also, to Microsoft)

	Regarding claim 1, Chaudhuri teaches, 
(a) a relational database management system (RDBMS) executing in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables storing data
See 0001-
 and
(b) a Learning (L) based process executing in the computer system for recommending one or more tuning actions for physical database design and tuning of the RDBMS

SEE abstract, 
Abstract
A method is provided for tuning a database to recommend a set of physical design structures for the database that optimize database performance for a given workload given a total time bound that defines a maximum amount of time that can be spent tuning the database. A cumulative set of recommended structures is maintained and incrementally updated based on tuning that is performed in intervals over portions of the workload. The cumulative set of recommended structures is updated by tuning the database by examining a predetermined portion of the workload during a time slice that is a fraction of the total time bound. At the end of the time slice, a set of recommended structures has been enumerated that is based on the workload portions that have been examined thus far. The set of recommended structures is updated until all queries in the workload have been examined or until the time bound is reached.


O	wherein the process/framework, to select the tuning actions based on one or more query workloads performed by the RDBMS, and the tuning actions relate to index selection for the query workloads

SEE index selection in view of, “algorithms”, that seek to recommend, a set of indexes that have the maximum benefit for a given workload and database.

[0046] Automatic index selection algorithms seek to recommend a set of indexes that have the maximum benefit for a given workload and database. The storage space required to build the indexes should not exceed a certain user specified bound. Moreover, the recommended configuration should be valid, i.e. it should contain the base configuration and must have at most one clustered index. Because the indexes are selected based on their benefit with respect to the workload, the benefit assignment performed by the LP Solver/Knapsack is critical to obtaining good results.

And

SEE Two Operations, in Fig. 5, steps, first operation is to Analyze 110, 120, 130, 140, 150, 155 and the second operation, based on, (Until the Time, to Recommend, in Fig. 5, step 158), or Operation 2: compile a list of recommendations, based on steps 160, 170, 180 (to recommendation list generation) or recommendations based on Query (from the work load), examined, a Sum of benefits that is Kept
SEE “…the structure with the highest benefit is added to the recommendation list…”
[0056] Once each structure has been assigned an atomic benefit in step 150, the enumeration algorithm 100 (FIG. 5) adds the benefits assigned in the prior step to a table of benefits that is kept over all queries from the workload that have been examined (step 155). Thus a sum of the benefits determined for a given structure over all queries is available when structures are selected for enumeration. Once all configurations have been analyzed for benefit for the present query, the algorithm gets another query and list of candidate configurations (step 110) until the time allotted for enumeration in the present time slice has expired (see decision step 158). At that time, the algorithm moves to the steps of compiling the list of recommended structures. As long as more space is available for storing structures, the structure with the highest benefit is added to the recommendation list until space or structures are exhausted (steps 160-180).

SEE Fig. 3, Table of Benefits 270, based on Workload (202), generating Physical Config. & Recommendation step 204

Chaudhuri is deemed to teach as claimed, but fails to particularly teach, wherein, Ding is deemed to teach and render obvious any differences, in view of teaching, in a database management system, executing in a computer system, wherein the system manages a database storing data; and applying a, 
a Deep Reinforcement Learning (DRL) based feedback loop process executing in the computer system for recommending one or more tuning actions, by applying

SEE FEEDBACK (fed back), or, a LOOP Process, directed to, recommending, which Improves Performance

SEE LOOP in Fig. 3, “300”
[0051] A ML task in databases takes a data point x as input and tries to predict its label ƒ(x). The set of all data points is denoted by X with a given labeled training data set X.sub.T. The ML task learns a ML model that may accurately approximate ƒ(x). A specific application of the ML task, such as query optimization or auto-indexing, may generate a pool of unlabeled data points that the ML model attempts to predict on. The prediction results are then fed back to the application to improve its performance. The quality of the ML model may be evaluated by a loss function, which denotes the loss of the model prediction compared to the true label function ƒ (x) when evaluated on data points.

SEE Plan selection (of 205), based on 210, 215 and 220
	Improvements (Positive)
	Regression (Negative) vs. 220
	
Also see Fig. 3, based on Execution History 335 of a DBMS engine, utilizing Workload level, associated with Index Tuning, associated with query plan selections, having associated Indexes (see 300,  325 {Index Tuner} Query … 360, Workload 350), associated with Query Optimizer 340, query execution (340) and history 350, thereof, make up, a process loop.

SEE statistic include the plans for the same query, from different Index configurations
Selection a Plan (based on its index or its Statistics), from a database (such as: Azure SQL).
[0026] Computing devices 305 may make application requests to databases 310, which may be part of a cloud database service 320. Databases 310 may emit aggregated query plan execution statistics which may be collected through telemetry at a database such as an Azure SQL database. The telemetry data may be used to train a cross-database model 315. The statistics may vary based on the application. These query plan execution statistics include the plans for the same query from different index configurations, which occur as indexes are changed by human administrators or automated services.
SEE 0027
Note, ML, trained w/History, trained with execution history 335 from query executions 345 of the DBMS Engine 330. 
Note, plans, P1 and P2 or query plans for a query, associated with deep neural networks and index tuner 325 may be provided a database, a workload, an initial configuration, and a set of constraints such as the maximum number of indexes or a storage budget to then recommend a new configuration, that reduces the total query optimizer-estimated cost.

SEE ML or deploy model, as a model type, includes, “DEEP NEURAL NETWORKS”, to recommend New config, that reduces Total Query Cost
[0027] The ML model, or deploy model, may be trained with this execution history data 335 from query executions 345 of the DBMS Engine 330. P1 and P2 may be query plans for a query. This architecture may be independent of the model type (e.g.: random forest, deep neural networks). The index tuner 325 may be provided a database, a workload, an initial configuration, and a set of constraints such as the maximum number of indexes or a storage budget to then recommend a new configuration, that reduces the total query optimizer-estimated cost.
See 0044, 0045 (additional training)
the DRL-based feedback loop process uses a neural network framework to select the tuning actions (of the Query Optimizer 340), based on one or more query workloads (workload Level 350)

(see Fig. 3, workload level 350 of the Index Tuner 325), and
wherein, the tuning actions relate to index selection (see 325, of the Index Tuner), for the query workloads (350)

SEE in view of Fig. 3, prior to Query Execution 345 and Execution History storage (335).

	Therefore, appears to teach the difference, where, 
a Deep Reinforcement Learning (DRL) based feedback loop is applied, directed to the same process executing in the computer system, for recommending one or more tuning actions.

	Therefore, since, the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Chaudhuri, in view of teachings of Ding, to, apply a Deep Reinforcement Learning (DRL) based feedback loop process executing in the computer system, for recommending the one or more tuning actions, utilizing (a Query Expression Repository or a QER)
and recommending, which, improves system Performance (based on a cost consideration), as taught by Ding.

Regarding claim 2, the combination as applies of deemed to further render obvious as claimed, wherein the DRL-based feedback loop process includes an observation mode and an active mode, wherein the observation mode allows the DRL-based 
O	feedback loop process to train and learn the tuning actions recommended by an Advisor tool, before transitioning to the active mode of the DRL-based feedback loop process recommending the tuning actions

SEE since, is applied to, Ding, as applied (0027), as an advisory tool, associated with Modes, query execution to 335 (such as Initial), to recommend mode (to recommend, New Configurations), that reduces the Query Costs
	Also see 0028, also searches two phases to find an optimum index, find the cheapest and infer the plan determined to be Most Cost Efficient, associated with improving index recommendations (Title), and output a Ranking of first and second query plans (abstract). 
	See Fig. 1, input (P1 & P2), output (P1 < P2), based on analysis associated with Fig. 2, 210 (positive), 215 (negative), 220 (or Unsure???), plan evaluation and recommending, being an advisory tool.
	
Also, Chaudhuri also teaches and suggests, a two phase process as notes in the abstract (above), recommended and updated (in Intervals or modes).
“…cumulative set of recommended structures is maintained and incrementally updated based on tuning that is performed in intervals over portions of the workload.”, or modes, of learning and recommending (performed in intervals).

Regarding claim 3, the combination as applies of deemed to further render obvious as claimed, wherein the DRL-based feedback loop process uses vector encoding of the query workloads to train the neural network framework
SEE Ding (0029, 0032, 0036, 0038, 0066, 0085, 0133)


Regarding claim 4 of claim 3, the combination as applies of deemed to further render obvious as claimed, wherein the query workloads are comprised of one or more query expressions (QEs) stored in a Query Expression Repository (QER) by an Optimizer

SEE Ding Fig. 3, Execution History 335 (or a QER) and 0027-
[0014] A machine learning model may be used to predict execution cost based on execution history, which then may be used by an index tuner to replace the estimated cost of the optimizer. However, due to the huge diversity of queries, data distributions, physical operator types, and index types, performing the data collection task to train an accurate ML model is challenging. Many existing approaches for cost predictions report significant errors when the prediction is compared to the true execution cost. Thus, these existing approaches may not prevent query regressions in an end-to-end index recommendation.

Regarding claim 5 of claim 4, the combination as applies of deemed to further render obvious as claimed, wherein the QER stores the QEs, that are most relevant (see also Chaudhuri), to the physical database design and tuning of the RDBMS

SEE Ding Abstract and (0013, dropping or creating, Indexes, or to predict, 0014, on the execution history), directed to, significant reductions in query execution costs (e.g., CPU (central processing unit) time).

[0013] Selecting an appropriate set of indexes, or index configuration, for a given workload can result in significant reductions in query execution costs (e.g., CPU (central processing unit) time). A process to automate index recommendations may be a significant value-add for both on-premise and cloud database platforms with diverse databases and changing workloads. A key requirement of an automated index tuning and implementation system, in production scenarios, is that creating or dropping indexes should improve query execution costs. Any significant query performance regression, where a query's execution cost increases after a change in index configuration, may cause serious disruptions. Query performance regression is a major impediment in fully-automated index tuning and implementation.

SEE history data
[0027] The ML model, or deploy model, may be trained with this execution history data 335 from query executions 345 of the DBMS Engine 330. P1 and P2 may be query plans for a query. This architecture may be independent of the model type (e.g.: random forest, deep neural networks). The index tuner 325 may be provided a database, a workload, an initial configuration, and a set of constraints such as the maximum number of indexes or a storage budget to then recommend a new configuration, that reduces the total query optimizer-estimated cost.


Regarding claim 8, the combination as applies of deemed to further render obvious, but fails to address above, as claimed, wherein the DRL-based feedback loop process is managed by one or more Environment Conditions includes consideration of (SEE Ding, 0027 (maximum), 0031 (parallelism), or 0035, 0058), that indicate whether the DRL-based feedback loop process 

is to apply the tuning actions 
(read as, Training or retraining)
 
suspend (read as: Trained Model Use), the tuning actions, or 
suspend a workflow of the DRL-based feedback loop process (appears reads on, the recommend mode)

SEE Ding as applied, 0031, 0032-0-035, 0043 and Fig. 6 LeaflVeightEstRowsWeightedSum channels (or conditions)

[0035] Once the individual plans are featurized, the features are combined to encode a pair of plans <P1, P2>. A key aspect of this combination may be that the classifier is conceptually learning to find the difference between the plans. As an example, a simple mathematical transformation may be computing an attribute-wise difference among the corresponding channels from P1 and P2. For example, a difference between P1 and P2 may be determined using the EstNodeCost and LeaflVeightEstRowsWeightedSum channels.

SEE Ding, performs, dropping and creating (Indexes), based on Improving Query Execution Costs, including, after a change (which causes series disruptions) and automated index tuning. 

SEE detecting performance Regression and fully automatic index TUNING.

[0013] Selecting an appropriate set of indexes, or index configuration, for a given workload can result in significant reductions in query execution costs (e.g., CPU (central processing unit) time). A process to automate index recommendations may be a significant value-add for both on-premise and cloud database platforms with diverse databases and changing workloads. A key requirement of an automated index tuning and implementation system, in production scenarios, is that creating or dropping indexes should improve query execution costs. Any significant query performance regression, where a query's execution cost increases after a change in index configuration, may cause serious disruptions. Query performance regression is a major impediment in fully-automated index tuning and implementation.


And 0027, note Index tuner 325, based on an Initial Config., and to recommend, a New, that, reduces the total query Cost.

“…to then recommend a new configuration, that reduces the total query optimizer-estimated cost.

[0027] The ML model, or deploy model, may be trained with this execution history data 335 from query executions 345 of the DBMS Engine 330. P1 and P2 may be query plans for a query. This architecture may be independent of the model type (e.g.: random forest, deep neural networks). The index tuner 325 may be provided a database, a workload, an initial configuration, and a set of constraints such as the maximum number of indexes or a storage budget to then recommend a new configuration, that reduces the total query optimizer-estimated cost.

	Therefore, based on Ding, it would have also been obvious to those skilled in the art to perform as claimed, in the DRL-based feedback loop process being, managed (Inputs), by one or more Environment Conditions (SEE Ding, 0031, 0035), that indicate whether the DRL-based feedback loop process 
is to apply the tuning actions, 
suspend the tuning actions, or 
suspend a workflow of the DRL-based feedback loop process

	Regarding claims 9-13 and 16 (method) and claims 17-18 and 20 (product), are deemed analyzed and discussed with respect to claims 1-5 and 8 above (apparatus).


Claims 6-7, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chaudhuri et al. (US 2004/0003004, to Microsoft), in view of Ding et al. (US 2020/0272667, FD 2/21/2019, also, to Microsoft), as applied in view of Das et al. (US 2020/0226109, FD 1/2019, to Microsoft),

Regarding claims 6, 14 and 19 (w/reverses) the combination as applies of deemed to further render obvious as claimed, wherein the DRL-based feedback loop process includes, a Reward Function that generates a positive or negative indicator of the tuning actions success or failure and includes a query history store, but as applied fails to particularly teach

o	to tracks performance of the query workloads over time coinciding with the tuning actions

	The applied prior art does teach (a Reward Function w/indicator), associated with tuning and a history store, but the combination as applied, fails to teach a store that tracks performance of the query workloads over time coinciding with the tuning actions.

Ding, positive, negative, less efficient or insignificant (an Indicator or Label)
	Also see, “flags regression or non-regression”
[0023] FIG. 2 illustrates an example ternary classification 200 that may be used to classify the pair of query plans, in accordance with some embodiments. Given a pair of query plans 205, (P1, P2), the pair may be classified in one of three ways. The pair of query plans 205 may be assigned a label of a regression (negative) label 215 if P2 is more expensive than P1. The pair of query plans 205 may be assigned a label of an improvement (positive) label 205 if P2 is cheaper than P1. The pair of query plans 205 may be assigned a label of unsure otherwise. In the context of query plans, regression refers to a query plan that is less efficient than another query plan. This unsure class corresponds to where the difference in execution cost is predicted to be insignificant or indeterminable. While a binary classifier that flags regression or non-regression may be used, a ternary classifier may be elected for removing the unsure data set which may result in clearer definitions for the ML model and more accurate results.


But as applied the combination fails to particularly teach but, Das et al. teaches and is deemed to render the difference obvious, to utilize, as claimed,


a Query Pattern Store (QPS) that tracks performance of the query workloads over time coinciding with the tuning actions

SEE DTA (a Database Engine Tuning Advisor), 0025-, 0028-0029 directed to tuning actions, is deemed Taught, in view of Triggering a Revert (in a Tuning Action), due to, 

“…a significant regression being detected, by, the analysis of the above statistics and Welch t-test may be used to determine the statistical significance of a change (either improvement or regression) of the metrics, comparing the state after the index change with that before the change…”


The above, teaches to, Tune a DB, based on past execution statistics (such as: N hours, 0028-) vs. query statements and upon a significant regression (0038), can trigger a Revert the Change (such as: drop an Index and/or Re-create if the index was dropped.

Note, at 0038, the system can trigger (with a setting) automatically a Revert, upon significant regression (due to a Statement, that Consumes a significant fraction of resources) or a workload related consideration.  

SEE Das (REVERT at 0038), based on 0037.

[0037] To overcome this challenge, logical execution metrics such as CPU time consumed, or logical bytes read may be analyzed. These metrics are representative of plan quality and also have less variance compared to physical metrics such as query duration or physical I/O. If the logical metrics improve due to an index, the physical metrics generally improve. In some examples, only queries that have executed before and after the index change and had a plan change due to the index change. That is, if an index is created, the new plan after creation should reference the index, while if an index is dropped, the old plan before drop should reference the index. In addition, for every query plan, the query store may track the number of executions, average, and standard deviation for every metric. Assuming the measurement variance follows a normal distribution, the above statistics and Welch t-test may be used to determine the statistical significance of a change (either improvement or regression) of the metrics, comparing the state after the index change with that before the change.
Revert the change (i.e., drop the index if created, or recreate if the index was dropped.)
[0038] If a significant regression is detected, the system may automatically revert the change, i.e., drop the index if created, or recreate if the index was dropped. This revert trigger may be set to a conservative setting where a significant regression for any statement that consumes a significant fraction of the database's resources may trigger a revert. Without explicit application knowledge or user inputs, this approach tries to minimize disruption, though might also reduce holistic improvements other statements may have benefitted from this index which will now be reverted since one statement regressed due to the index. An alternative setting measures the holistic improvement of all statements affected by the index and reverts only on regression at an aggregate level. This approach may significantly regress one or more statements if improvements to other statements offset the regressions.

Therefore, since, the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify the combination with, Chaudhuri in view of Ding, in view of Das, to, provide, a Query Pattern Store (QPS) that tracks performance of the query workloads over time coinciding with the tuning actions, this storing operation (QPS), is deemed obvious to facilitate,     tracking, executions (query) with performance data such as average, and standard deviation for every metric used to determine the statistical significance of a change (either improvement or regression) of the metrics, by comparing the state after the index change with that before the change, this operation is a validation of changes and upon detecting, a set level of regression, to TRIGGER a REVERT of a change (0038, 0037, 0036).
Also see 0039 (testing), prior to implementation.

Regarding claims 7, 15 and claim 19 (addressed above), the combination as applied with DAS (teaching to, revert), above, is deemed to further render obvious as claimed

wherein the DRL-based feedback loop process, reverses the tuning actions, that result in the negative indicator, from the Reward Function

SEE Das as applied above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(A) Chaudhuri et al. (US 2004/0002957, FD 6/2002), teaches recommending physical configurations, based on Time and workload, associated with a query optimizer.

	(B) Agrawal et al. (US 2007/0192280), teaches by analysis of workload to make performance tune recommendations (based on the shortest path problem).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        6/28/2022